       Case 4:21-cv-00200-AW-MAF Document 6 Filed 07/26/21 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

DAVID SIDNEY POTTER,
      Plaintiff,
v.                                                Case No. 4:21-cv-200-AW-MAF
SECURE ONE CAPITAL CORP., et al.,
     Defendants.
_______________________________/
         ORDER ADOPTING REPORT AND RECOMMENDATION

      I have considered the magistrate judge’s June 23, 2021 report and

recommendation, ECF No. 5, to which there has been no objection. Having

considered the matter, I now adopt the report and recommendation and incorporate

it into this order. The clerk will enter a judgment that says, “This case is dismissed

as abandoned and based on Plaintiff’s failure to comply with a court order.” The

clerk will then close the file.

      SO ORDERED on July 26, 2021.

                                       s/ Allen Winsor
                                       United States District Judge
